Bullard, J.
This case, as well as two others lately disposed of between the same plaintiff and other garnishees, turns upon the question whether Lockett has been exonerated from his obligations as a stockholder. In addition to other grounds urged by him, he contends, that the modification of the charter by the act of the 20th March 1839, without his assent, and after he had ceased to take any part in the concerns of the company, produces that effect; and that he is no longer bound. The record does not distinctly inform us, in what manner and under what circumstances that amendment of the charter was accepted. Justice requires, in our opinion, that the case should be remanded for further proceedings, and particularly to enquire into those facts.
It is, therefore, adjudged and decreed, that the judgment be reversed, and the case remanded for further proceedings, and a new trial according to law; and that the appellee pay the costs of the appeal.